Citation Nr: 1728382	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to an initial rating in excess of 10 percent for right knee instability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION
The Veteran had active duty service from December 1957 to June 1979.  This case comes before the Board of Veterans' Appeals (Board) from a Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2013 that (1) granted service connection for status post left total knee arthroplasty with a 10 percent evaluation effective March 28, 2011 and a 30 percent evaluation effective January 15, 2013; (2) granted service connection for mild osteoarthritic degenerative changes, right knee with a 10 percent evaluation effective March 28, 2011; (3) granted service connection for scar, left knee with a noncompensable (0 percent) evaluation effective January 22, 2013; (4) denied service connection for bilateral hearing loss; (5) denied service connection for tinnitus; (6) denied service connection for low back condition; and (7) denied service connection for bilateral shoulder condition.  The Veteran appealed the rating for his right knee and the denial of service connection for low back condition.
An interim January 2014 rating decision (1) increased the evaluation of mild osteoarthritic degenerative changes right knee from 10 percent to 50 percent effective March 28, 2011 and (2) granted service connection for right knee instability with a 10 percent evaluation effective March 28, 2011.  The Veteran continued the appeal for the rating of his right knee instability.  
An interim March 2016 rating decision granted a temporary total evaluation based on surgical or other treatment necessitating convalescence for osteoarthritis degenerative changes, right knee, and status post total arthroplasty, effective February 8, 2016, with a 50 percent evaluation resuming April 1, 2017.  A May 2017 rating decision (1) extended the temporary total evaluation until July 1, 2017 and (2) granted service connection for residual surgical scar of the right knee with a noncomepnsable (0 percent) evaluation effective February 8, 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial rating in excess of 10 percent for right knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's low back disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to an event, injury or disease in service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a May 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and pertinent post service treatment records have been obtained.  The RO arranged for a VA examination in January 2013.  The Board finds the examination report and medical opinion offered by the VA examination adequate to adjudicate the claim as it reflects familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007)(VA must provide an examination that is adequate for rating purposes).  See generally 38 C.F.R. § 3.159 (c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Service Connection for Low Back Disability

Legal Criteria 

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show multiple reports of low back pain throughout his over twenty years of active service.  

The Veteran initially reported lower back pain in September 1958.  On an August 1959 annual examination the Veteran reported he was in good health and on August 1960 annual flying examination and on July 1961 annual physical examination his spine was clinically evaluated as normal.  
In December 1961, the Veteran again reported lower back pain. 

On January 1963 lumbosacral spine examination, a review of X-rays showed a moderate degree of kyphosis of the normal lumbosacral curvature.  The physician noted "there is a transitional vertebra at the end of the lumbar vertebrae.  There is also a question of a spina bifida occulta of this transitional vertebra.  The oblique view shows increased sclerosis of the apophyseal joints bilaterally.  All of the above mentioned factors are rated in the makeup of a potentially unstable lumbosacral spine.  The transverse process, dorsal spines, vertebral bodies appear to be within normal limits."

In February 1963, the Veteran was hospitalized for one week due to a low back spasm.  Acute myositis of the paravertebral muscles was diagnosed.  A spinal puncture was performed and the results were normal.

On March 1963 medical evaluation, June 1963 regular commission examination, March 1963 class II flying examination, July 1964 period examination and annual physical, and June 1965 periodic examination the Veteran's spine was clinically evaluated as normal, and he reported being hospitalized in February 1963 for one week due to muscle spasm in his back with no recurrence, complaints or sequelae.  

On August 1967 periodic examination, the Veteran's spine was clinically evaluated as normal, he reported he was in good health, and reported he did not have and had not ever had recurrent back pain. 

In December 1967 the Veteran underwent an X-ray due to reports of low back pain.  The X-ray found increased lumbosacral angulation, with no other remarkable findings.  The Veteran also reported low back pain in March 1971 and July 1972.  

On August 1972 periodic examination, June 1975 class III examination, August 1976 review and certification examination, August 1977 annual flying CI III examination, the Veteran's spine was clinically evaluated as normal.  

In January 1978 the Veteran reported chronic low back pain.  Physical therapy was recommended. 

On January 1979 service separation examination the Veteran reported he was in good health and on no medication, and that he did not have and had not ever had recurrent back pain.  His spine was clinically evaluated as normal.

In May 2010, degenerative disc disease of the L4-L5 vertebrae, grade 1 spondylolisthesis at L4 and L5, and spinal stenosis were diagnosed (based on private X-ray and MRI).

A December 2010 private orthopedic treatment note noted that the Veteran had been experiencing low back pain and bilateral extremity pain for the previous year.  

In January 2011 the Veteran underwent L3 through S1 decompression and spinal fusion at a private medical facility.  Final pre-surgery diagnoses were spondylolisthesis L4-L5 and L5-S1, spinal stenosis L4 through S1, right sided herniated nucleus pulpous L3-L4, and degenerative disc disease L3 through S1.

In a January 2011 post surgery follow-up lumbago and spondylolisthesis were diagnosed.

On January 2013 VA thoracolumbar spine examination multi-level degenerative disc disease of lumbar spine with posterior fusion was diagnosed.  The examiner noted the Veteran's report that his symptoms began in 1961 and continued sporadically, worsening over time and eventually resulting in back surgery.  However, the examiner opined that the Veteran's lower back condition was less likely than not related to service because (1) the March 1963 examination indicated there was no recurrence or sequelae of the in-service back spasms; (2) there was no mention of back problems on the Veteran's 1978 separation examination; and (3) there was no mention of any back problems by the Veteran or his primary care physician on the Veteran's reenlistment and CI II flying examinations "to which a higher physical standard is held."

In his May 2013 notice of disagreement, the Veteran reiterated his belief that his low back condition was directly related to his military service.  He stated that he was a B47 navigator for many years and his job required him to sit for long periods of time in a small space twisting to write notes or see the radar screens.  He reiterated his belief that the repetitive twisting motion, combined with the heavy gear and confined space, are what caused his back condition to develop.

Analysis

The Board finds that the preponderance of the evidence is against finding that the Veteran's current low back disability is related to his active duty service.

The Board has considered the Veteran's statements that his current low back disability was caused by his active duty service, including the circumstances of the repetitive twisting motion combined with heavy gear and a confined space.  However, the cause of a low back disability is a complex medical question that requires medical expertise and the Veteran, as a lay person, has not indicated that he possesses the training or expertise to provide a qualified opinion as to the cause of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In this case, the most probative evidence of record is the January 2013 VA opinion, which indicates that the Veteran's low back disability is less likely than not incurred in or caused by service, including any of the documented in-service back problems.   The January 2013 VA examiner conducted an examination of the Veteran and reviewed and directly addressed evidence in the Veteran's claims file, including the in-service hospitalization for back spasms and the subsequent in-service examinations.  In describing the medical history of the Veteran's back condition, the examiner noted the Veteran's report that his symptoms began in 1961, continued sporadically, and worsened over time until the present.  However, the examiner explained that the negative nexus opinion was based on the fact that the March 1963 examination indicated that the back spasms responsible for the hospitalization had resolved without recurrence and that the Veteran expressly denied back problems at both his reenlistment and CI II flying examinations (which are held to a higher physical standard) and at his service separation examination. The Board finds that, read as a whole, this opinion is highly probative.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgement on a medical question and the essential rationale for that opinion).

The Board has considered the Veteran's statements that his back symptoms began in 1961, continued sporadically, and worsened over time until the present.  The Board notes that the Veteran is qualified to report observable events (including back pain) and also notes that there is some evidence supporting these statements, such as the reports of back pain in December 1967, March 1971, July 1972, and January 1978 (reporting chronic back pain); all of these reports are subsequent to the March 1963 examination indicating that the February 1963 back spasms had resolved.  However, the Board finds that the Veteran's statements (to the January 2013 examiner and in his May 2013 Notice of Disagreement) that his back symptoms have continued since 1961 (albeit sporadically) are inconsistent with the contemporaneous evidence of record (e.g. the August 1972, June 1975, August 1976, and August 1977 examinations in which the Veteran's back was evaluated as normal and the January 1979 service separation examination at which he denied recurrent back problems).  These inconsistencies compel the Board to find that the recent statements suggesting continuity of symptoms are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board cannot assign them significant probative weight.  Id.

To be clear, it is apparent from the evidence that the Veteran experienced some (apparently intermittent) back problems during service but, based on the factors explained above, the Board must rely more heavily on the VA opinion that took those in-service back problems into account but still provided an adequate explanation for concluding that the current back problems were unrelated to service or the in-service back problems.

Accordingly, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107 (b).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Service connection for a low back disability is denied. 


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim for an initial rating excess of 10 percent for right knee instability so that every possible consideration is afforded.

The Board notes that the most recent VA examination to evaluate the Veteran's right knee disability was in January 2013, more than four years ago.  Since then the Veteran's treatment records reflect he underwent a right total knee arthroplasty in February 2016 and a revision surgery in March 2017.  In light of the allegation of (and record suggesting) worsening, a new examination to ascertain the current severity of the Veteran's right knee instability is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for his service-connected right knee disability since March 2017, to include treatment records at Orthopaedic & Spine Center in Newport News, Virginia and at Mary Immaculate Hospital in Newport News, Virginia, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified.  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. The AOJ should also arrange for an orthopedic examination of the Veteran to determine the current severity of his right knee disability.  The entire record must be reviewed in conjunction with the examination.  The examiner must be provided with a copy of the Diagnostic Codes pertinent to knee disabilities.  He or she must specifically note the presence or absence of all symptoms or pathology noted therein, to specifically include whether there is (1) recurrent subluxation or lateral instability and, if so, whether such is slight, moderate, or severe; (2) dislocation of the semilunar cartilage and, if so, whether it is accompanied by frequent episodes of locking, pain, and effusion into the joint; (3) genu recurvatum; or (4) ankylosis and, if so, its position. 

Range of motion studies must include active and passive motion and weight-bearing and non-weight-bearing as well as range of motion measurements of the opposite, undamaged joint (if possible).  The examiner must also note any further functional limitations due to pain, weakness, fatigue, incoordination, or other such factors.  If there is pain observed on range of motion testing, the examiner must note the point (in degrees) at which pain begins.

3. The AOJ should then review the record and re-adjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


